UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8044


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FAIZA MAXWELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00152-FDW-11)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Faiza Maxwell, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville,      North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Faiza    Maxwell         seeks      to   appeal    the    district       court’s

order    denying       her   motion          for   reduction      of    sentence    under    18

U.S.C. § 3582 (2006).               In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is     criminal         in    nature      and    ten-day       appeal    period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                                Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The     district     court          entered      its    order    denying     the

motion for reduction of sentence on August 22, 2008.                                    Maxwell

filed the notice of appeal on September 19, 2008, after the ten-

day period expired but within the thirty-day excusable neglect

period.        Because       the   notice          of   appeal   was    filed     within    the

excusable neglect period, we remand the case to the district

court    for    the     court      to    determine        whether      Maxwell     has   shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.                  The record, as supplemented, will then

be returned to this court for further consideration.

                                                                                    REMANDED

                                                   2